Appeal from a judgment of the Monroe County Court (John L. DeMarco, J.), rendered October 24, 2012. The judgment convicted defendant, upon a nonjury verdict, of criminal possession of marihuana in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a nonjury verdict of criminal possession of marihuana in the third degree (Penal Law § 221.20). Viewing the evidence admitted at trial in light of the elements of the crime in this bench trial (see People v Danielson, 9 NY3d 342, 349 [2007]), we reject defendant’s contention that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Here, the confidential informant testified that he had purchased marihuana from defendant at the subject apartment on more than one occasion, and the People presented evidence establishing that “defendant exercised dominion or control over [the marihuana] by a sufficient level of control over the area in which [it was] found” {People v Mattison, 41 AD3d 1224, 1225 [2007] [internal quotation marks omitted], lv denied 9 NY3d 924 [2007]; see People v *1676Slade, 133 AD3d 1203, 1205 [2015], lv denied 26 NY3d 1150 [2016]).
Present — Centra, J.P., Peradotto, Lindley, DeJoseph and NeMoyer, JJ.